ORDER

PER CURIAM.
Movant Donnie Holmes pled guilty to first degree robbery in violation of section 569.020, RSMo 1994 and armed criminal action in violation of section 571.015, RSMo 1994. Movant appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without a hearing.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion reciting the detailed facts and restating principles of law would have no jurisprudential or precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).